It seems to me that there is a quite obvious distinction *Page 656 
between this case and the case of Krieger v. Louisville Water Company, 272 Ky. 746, 115 S.W.2d 286, which it undertakes to follow. In the Krieger case the plaintiff fell over a water box in an otherwise smooth sidewalk. In the case at bar the entire surface of the street "was rough and uneven, and had been so for many years." It strikes me that one who walks over such a street, with knowledge of its condition, must exercise some care for his own safety. The appellant certainly did not do so. The court did not err in saying as a matter of law, that appellant was negligent. I think that the judgment should be affirmed.